Citation Nr: 0108495	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran, who had active service 
from May 1969 to May 1971, appealed that decision.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2000).  A claim may be granted based upon the application of 
the rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b) (2000); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  With respect to a chronic 
disability subject to presumptive service connection, such as 
hypertension, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period is sufficient to establish service connection.  See 38 
C.F.R. §§ 3.307, 3.309 (2000); Traut v. Brown, 6 Vet.App. 
498, 502 (1994).

For purposes of granting secondary service connection, the 
United States Court of Appeals for Veterans Claims (Court) 
has also defined "disability" to include any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition, and that accordingly, the 
additional disability shall be compensated.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, any increase in 
the severity of a nonservice-connected disorder due to a 
service-connected disorder may be service connected under 38 
C.F.R. § 3.310(a).

The veteran offers two theories upon which he is seeking 
service connection for hypertension.  Initially, he argues 
that elevated blood pressure readings were taken during 
service and shortly thereafter, and that a current diagnosis 
of hypertension can be presumed the result of service under 
38 C.F.R. § 3.307 and § 3.309.  In the alternative, the 
veteran argues that his service-connected PTSD either caused 
or aggravated his current diagnosis of hypertension.  While 
the RO has characterized the issues to include a claim for 
secondary service connection based upon a cervical spine 
disorder, the veteran has limited his argument on a secondary 
basis to his service-connected PTSD, which is 50 percent 
disabling.

As to the first argument, there is documentation in the 
claims file that shows a blood pressure reading of 168/94 in 
August 1980.  The veteran was then using Inderal.  The 
veteran informed an RO hearing officer in April 2000 that 
shortly after service he was rejected from employment with a 
coal company because of elevated blood pressure readings.  He 
also stated that in 1976 he sought treatment for an unrelated 
health concern and a physician recommended treatment for 
elevated blood pressure.  He could not recall all treatment 
providers, but he did recall seeking treatment from a Dr. 
Kireble with the AP&S clinic in Terre Haute, Indiana.  A 
December 1998 letter from James S. Torrence, M.D., of the 
AP&S clinic informed the RO that the veteran was receiving 
treatment from that facility for hypertension.  Complete 
treatment records from that facility have not yet been 
obtained.

The December 1998 correspondence also supported the veteran's 
alternative argument, that his service connected PTSD has 
aggravated his hypertension.  Dr. Torrence stated that "[i]t 
is very clear that the [veteran's] blood pressure is affected 
by the post-traumatic stress disorder."  In a similar 
manner, Howard C. Ray, M.D., stated in January 2000 
correspondence that the veteran's hypertension was linked to 
the level of anxiety related to his PTSD.  However, a VA 
examiner discounted a relationship between the two diagnoses 
in a May 1999 opinion.  That examiner cited a study made on 
former prisoners of war, which did not suggest a 
relationship.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

As complete private treatment records have not been obtained, 
further development is required to comply with the Act.  
Likewise, the Board finds that another opinion from a VA 
examiner to reconcile the conflicting medical evidence is 
required to comply with the Act.  In light of the above, this 
claim is REMANDED for the following:

1.  After obtaining any necessary 
authorization and consent, the RO is 
requested to the veteran's full treatment 
records from the AP&S clinic in Terre 
Haute.  The RO is also requested to 
obtain any other treatment records 
pertaining to hypertension not yet of 
record.  The RO should also undertake a 
review of the record and accomplish any 
additional actions required by the 
Veterans Claims Assistance Act of 2000.

2.  Thereafter, the RO is requested to 
refer the claims file to an appropriate 
examiner.  Based on a review of the 
claims file, including the additionally 
obtained evidence, the examiner is 
initially asked to give an opinion as to 
whether the veteran had hypertension 
either in service or to a compensable 
degree within one year following his 
separation from service.  In addition, 
the examiner is asked to establish, to 
the extent possible, whether there is any 
relationship between the veteran's PTSD 
and his hypertension.  In this respect, 
the examiner is asked to comment not only 
on a cause and effect relationship, but 
also whether the veteran's PTSD has in 
any way aggravated his hypertension.  If 
the examiner finds that there is no 
relationship between the entities, he or 
she is requested to reconcile his opinion 
with the private physicians' opinions, 
cited above.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 
4.1 (2000), the claims file, including a 
copy of this REMAND, must be made 
available for review.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim on the basis of all relevant 
evidence and the applicable laws and 
regulations, including the decision in 
Allen, supra.  If any benefit sought is 
not granted, the veteran and his service 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this remand is to comply with the Veterans 
Claims Assistance Act of 2000.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


